Citation Nr: 1134997	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-11 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received, sufficient to reopen a previously denied claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus, to include as secondary to hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from May 1955 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The appellant submitted a notice of disagreement with this determination in December 2009, and timely perfected his appeal in March 2010.

In July 2011, the appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.  At the time of his Travel Board hearing, the appellant submitted additional evidence, consisting of a lay statement from J.G.P. and a copy of a United States Air Force (USAF) maintenance manual, duplicative of evidence already associated with the record.  The appellant specifically waived agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2010).

With regard to the appellant's petition to reopen his claim for hearing loss, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 20010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim of entitlement to service connection for hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 2003 rating decision denied the appellant's claim of entitlement to service connection for hearing loss.  A subsequent January 2004 rating decision continued this denial.

2.  The appellant has not appealed either the May 2003 or the January 2004 rating decision.

3.  The additional evidence associated with the appellant's VA claims file since the January 2004 rating action is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for hearing loss.

4.  The appellant currently suffers from hearing loss that is the result of a disease or injury incurred in active duty service.

5.  The appellant currently suffers from tinnitus, secondary to his hearing loss.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which continued the denial of the appellant's claim of service connection for hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156 (2010).
3.  Hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).

4.  Tinnitus is secondary to the appellant's now service-connected hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Within this decision, the Board has reopened the appellant's claim of entitlement to service connection for hearing loss and granted the claims of service connection for hearing loss and tinnitus.  As such, the Board finds that any error related to the VCAA on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The appellant asserts that he has submitted new evidence sufficient to reopen his previously denied claim of entitlement to service connection for hearing loss.  The Board concurs.



	(CONTINUED ON NEXT PAGE)
Evidence Previously Considered

The appellant's original claim of entitlement to service connection for hearing loss was denied in a May 2003 rating decision, on the basis that a medical nexus did not exist between the appellant's time in service and his currently diagnosed hearing loss.

In a January 2004 rating decision, the RO continued to deny the appellant's claim of entitlement to service connection for hearing loss on the basis that new and material evidence had not been received.  At that time, the only new evidence associated with the appellant's VA claims file consisted of treatment records from a VA Medical Center (VAMC), showing a diagnosis of mild to moderate sensorineural hearing loss.  

In a letter, dated in January 2004, the RO notified the appellant of the adverse determination and of his procedural and appellate rights.  The notice included the appellant's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.

As the appellant did not indicate his disagreement within the time allotted, the rating decision by the RO in January 2004 became final by operation of law.  The claim may be reopened if new and material evidence is presented.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

Current Claim to Reopen

In general, an unappealed rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."


After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the appellant has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for hearing loss.  The RO's January 2004 rating decision continued the denial of the appellant's claim for service connection for hearing loss.  At that time, VAMC treatment records dated from November 2001 through March 2003 and a March 2003 VA compensation and pension (C&P) examination report were of record.  As noted above, the appellant's original claim was denied due to lack of medical nexus.

Evidence added to the record since the January 2004 denial includes VA treatment records, an April 2011 VA audiological C&P examination report, private treatment records, a private medical opinion, and hearing testimony.  The private treatment records submitted by the appellant address the question of whether or not his currently diagnosed hearing loss is the result of his time in active duty service, i.e., medical nexus.

This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  As the appellant has submitted evidence establishing an alternate medical opinion regarding the etiology of his hearing loss, the claim of entitlement to service connection for hearing loss is reopened, and must be considered in light of all the evidence, both old and new.

III.  The Merits of the Claims

The appellant contends that he currently suffers from hearing loss and tinnitus that are the result of his time in active duty service.  Specifically, the appellant contends that exposure to aircraft engine noise during his first period of service caused his current disabilities.  The Board concurs.



	(CONTINUED ON NEXT PAGE)
Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2010).  Furthermore, sensor neural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).


Analysis

Upon VA puretone threshold audiometry examination in April 2011, the appellant's hearing was noted as follows, in decibels (dB):




HERTZ



500
1000
2000
3000
4000
RIGHT
55 dB
55 dB
55 dB
65 dB
70 dB
LEFT
40 dB
40 dB
55 dB
65 dB
75 dB

See VA Audiological C&P Examination Report, April 13, 2011.  The appellant has clearly met the requirements set forth under 38 C.F.R. § 3.385 for a VA compliant diagnosis of hearing loss.  The VA examiner also diagnosed the appellant with intermittent tinnitus.  Accordingly, element (1) under Hickson, current disability, has been met.  See Hickson, supra.

The appellant's service treatment records are presumed destroyed by the 1973 fire at the National Personnel Records Center.  The only service records available were the appellant's Department of Defense (DD) Forms 214 for his two periods of service.  The appellant's first DD214 indicated that his military occupational specialty (MOS) during that time was an aircraft electrician.  Based upon the likely exposure to loud noise associated with this MOS, the Board concedes that the appellant was exposed to loud noise during his time in active duty service.  Thus, element (2) under Hickson has been met.  See Hickson, supra.

Though the Board has conceded that the appellant was exposed to loud noise in service, there is no indication that the appellant was diagnosed with hearing loss for VA purposes to a compensable degree within one year of separation from service.  Thus, the presumption set forth under 38 C.F.R. §§ 3.307, 3.309 (2010), is not for application.

Turning to crucial Hickson element (3), nexus, the Board notes that conflicting medical evidence has been associated with the appellant's claims file.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Medical evidence against the appellant's claims consists of the VA audiological C&P examination reports dated in March 2003 and April 2011.  In March 2003, the VA examiner noted the appellant's history of noise exposure while in military service, due to his position in aircraft maintenance.  It was also noted that the appellant had significant post-service noise exposure, as he worked in a machine shop for 12 to 13 years and then as a truck driver for 10 years thereafter.  The appellant was diagnosed with mild to moderate, bilateral sensorineural hearing loss.  The VA examiner concluded that, in view of the appellant's reported recent onset of hearing loss (within the prior four to five years), it did not appear likely that the currently diagnosed hearing loss had its origin in military service.  See VA Audiological C&P Examination Report, March 28, 2003.

With respect to the March 2003 VA examination report, the Board finds that the VA examiner failed to provide a sufficient basis for her conclusion, that the appellant's hearing loss was not due to his time in military service.  This opinion was based solely on the fact that the appellant had not complained of hearing loss until approximately 2000.  There is no indication that the appellant's post-service noise exposure was taken into account, nor that his lay statements were considered.  Whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Thus, the Board finds this opinion to be of limited probative value.  

In April 2011, the appellant reported significant noise exposure from aircraft engines while working on the T-33 aircraft.  He also reported post-service occupational noise exposure of 13 years in a machine shop running a drill press and 10 years as a truck driver.  He denied any recreational noise exposure.  With respect to tinnitus, the appellant stated that he experienced intermittent tinnitus approximately one time per week, lasting approximately 30 minutes.  This condition began approximately eight years prior (2003).  The VA examiner stated that while it was at least as likely as not that tinnitus was a symptom associated with the appellant's hearing loss, it was not likely caused by or a result of in-service acoustic trauma.  As to the question of the etiology of the appellant's hearing loss, the VA examiner stated that without the benefit of service treatment records, it was difficult to determine if acoustic trauma yielded a significant change in the appellant's hearing sensitivity.  Further, the appellant also had significant post-service acoustic trauma working in a machine shop, as well as while driving a truck.  Finally, the evidence did not show that the appellant began to experience hearing loss or tinnitus until more than 40 years after he was discharged from service.  Ultimately, the VA examiner stated that he could not resolve this issue without resorting to speculation.  See VA Audiological C&P Examination Report, April 13, 2011.

With respect to the April 2011 VA examination opinion, the Board has considered the Court's recent holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, as a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  In this case however, the Board concludes that the April 2011 VA examiner did not provide sufficient reasons for being unable to provide a concrete opinion.  It appears that the VA examiner's main premise for being unable to render an opinion is based upon the lack of in-service treatment records.  The Board notes the holding in Hensley v. Brown, 5 Vet. App. 155 (1993), which found that the requirements for service connection for hearing loss, as defined in 38 C.F.R. § 3.385, need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Further, the VA examiner failed to address the appellant's lay statements regarding his hearing loss.  As such, the Board finds the April 2011 VA examination to be of little probative value.

In support of his claims, the appellant submitted a statement from H.M. Mikhail, Au.D., dated in November 2009, which indicated that the appellant had been treated since 2007.  Mr. Mikhail stated that the appellant had a history of being an aircraft electrician for the USAF from 1955 to 1961.  He noted that at that time, hearing conservation programs did not exist.  It was further noted that the appellant's puretone test results indicated that he had bilateral sensorineural hearing loss, moderately severe to severe.  Finally, Mr. Mikhail concluded that it was at least as likely as not that the appellant's hearing loss was related to military service.  See H.M. Mikhail, Au.D. Statement, November 9, 2009.

The Board also has considered the appellant's lay assertion that his disabilities are related to his military service.  During his Travel Board hearing with the undersigned in July 2011, the appellant reported that he had suffered from hearing loss since his time in active duty service.  He also stated that he sought treatment for hearing loss within one year of his discharge from service, but could not remember the name of the physician who treated him.  See Board Hearing Transcript, p.9.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  

Further, the Board notes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, the Board finds the appellant's claim regarding his having problems with hearing loss since his separation from active duty to be competent and credible evidence of continuity of symptomatology because the presence of this disorder is not a determination "medical in nature" and it is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

The Board finds that the private medical opinion, in conjunction with the appellant's lay statements of experiencing hearing loss since his time in service, to be the most probative evidence of record.  As such, the final element of Hickson, nexus, has been satisfied.  Additionally, the Board notes the April 2011 VA examination report which diagnosed tinnitus as secondary to hearing loss.  See VA Examination Report, April 13, 2011.  Accordingly, the Board concludes that service connection for hearing loss must be granted on a direct basis, and that service connection for tinnitus be granted as secondary to hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

The application to reopen the claim of entitlement to service connection for hearing loss is granted, and, to that extent only, the appeal is granted.

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus, to include as secondary to hearing loss, is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


